—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kriendler, J.), rendered October 22, 1992, convicting him of murder in the second degree, attempted murder in the second degree, reckless endangerment in the first degree, and *679criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371). We disagree. The court permitted the People to inquire, in the event that the defendant chose to testify, into all five of the defendant’s prior convictions. The People, however, were limited to eliciting the underlying facts to those convictions that were theft-related, which are relevant to issues of credibility (see, People v Sandoval, supra, at 376-377); and to those convictions that were not similar to the crime charged so as to prevent the prejudicial effect of establishing that the defendant had a propensity to commit the crime charged (see, People v Aguilera, 156 AD2d 698, 699; People v Salcedo, 133 AD2d 129). In so doing, the court properly exercised its discretion in its Sandoval ruling.
The defendant’s sentence was not excessive (see, People v Jackson, 208 AD2d 862; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.